Citation Nr: 1826011	
Decision Date: 04/26/18    Archive Date: 05/07/18

DOCKET NO.  14-27 202	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to an initial rating in excess of 50 percent for post-traumatic stress disorder (PTSD). 


ATTORNEY FOR THE BOARD

M. Giaquinto, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1966 to March 1969. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina. 

This issue was previously before the Board in August 2016.  At that time, the Board remanded the case to afford the Veteran a new VA examination and to obtain any outstanding records.  The RO has substantially complied with the Board's remand instructions.  


FINDING OF FACT

Throughout the period on appeal, the Veteran's PTSD has, at most, been manifested by occupational and social impairment with reduced reliability and productivity. 


CONCLUSION OF LAW

The criteria for an initial rating in excess of 50 percent for PTSD have not been met for the period on appeal.  38 U.S.C. §§ 1155, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 3.159, 3.321, 4.130, Diagnostic Code 9411 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

The Veteran has not raised any issues with the duty to notify or duty to assist.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).





II.  Increased Rating for PTSD

Pertinent Law and Regulations

Disability evaluations are determined by the application of the facts presented to the VA's Schedule for Rating Disabilities (Rating Schedule) at 38 C.F.R. Part 4.  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and the residual conditions in civilian occupations.  38 U.S.C. § 1155; 38 C.F.R. § 4.1.

Where there is a question as to which of two evaluations shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that evaluation.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  Reasonable doubt as to the degree of disability will be resolved in the Veteran's favor.  38 C.F.R. § 4.3.

Where an increase in the level of a disability is at issue, the primary concern is the present level of disability.  Francisco v. Brown, 7 Vet. App. 55 (1994).  Where the evidence contains factual findings that demonstrate distinct time periods in which the service-connected disability exhibits symptoms that would warrant different evaluations during the course of the appeal, the assignment of staged ratings is appropriate.  See Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).

In general, all disabilities, including those arising from a single disease entity, are rated separately, and all disability ratings are then combined in accordance with 38 C.F.R. § 4.25.  Pyramiding, the evaluation of the same disability, or the same manifestation of a disability, under different diagnostic codes, is to be avoided when rating a Veteran's service-connected disabilities.  38 C.F.R. § 4.14. 

Generally, separate disability ratings may be assigned for distinct disabilities resulting from the same injury so long as the symptomatology for one condition is not "duplicative of or overlapping with the symptomatology" of the other condition.  Esteban v. Brown, 6 Vet. App. 259, 262 (1994).  The Court has also held that within a particular diagnostic code, a claimant is not entitled to more than one disability rating for a single disability unless the regulation expressly provides otherwise.  Cullen v. Shinseki, 24 Vet. App. 74 (2010).

The Veteran is currently rated under Diagnostic Code 9411 for PTSD.  For rating purposes, Diagnostic Code 9411 is included among the General Rating Formula for Mental Disorders ("Rating Formula") of 38 C.F.R. § 4.130.  The Rating Formula provides a rating of 10 percent occupational and social impairment due to mild or transient symptoms which decrease work efficiency and ability to perform occupational tasks only during periods of significant stress, or symptoms controlled by continuous medication. 

To be assigned a rating of 30 percent, the Veteran must demonstrate occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, mild memory loss (such as forgetting names, directions, recent events). 

To be assigned a rating of 50 percent, the Veteran must demonstrate occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g. retention of only highly-learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships. 

To be assigned a rating of 70 percent, the Veteran must demonstrate occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech that is intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); inability to establish and maintain effective relationships. 

To be assigned a rating of 100 percent, the Veteran must demonstrate total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation or own name. 

The list of symptoms under the rating criteria are meant to be examples of symptoms that would warrant the evaluation, but are not meant to be exhaustive, and the Board need not find all or even some of the symptoms to award a specific evaluation.  Mauerhan v. Principi, 16 Vet App 436, 442-3 (2002).  In Vasquez-Claudio v. Shinseki, F.3d 112, 117 (Fed. Cir. 2013), the Court also held that a Veteran may only qualify for a given disability rating under § 4.130 by demonstrating the particular symptoms associated with that percentage, or others of similar severity, frequency, and duration.  

Indeed, considerations in evaluating a mental disorder include the frequency, severity, and duration of psychiatric symptoms, the length of remissions, and the Veteran's capacity for adjustment during periods of remission.  The evaluation must be based on all evidence of record that bears on occupational and social impairment rather than solely on an examiner's assessment of the level of disability at the moment of the examination.  38 C.F.R. § 4.126(a).




Medical Evidence

By a December 2011 rating decision, the RO granted service connection for PTSD at a rating of 50 percent, dating back to the Veteran's October 2009 claim.  The Veteran appealed, claiming entitlement to a rating in excess of 50 percent.  

Private medical records show that the Veteran was evaluated for PTSD by L.G., a licensed psychological associate, in August 2009.  At that time, the Veteran reported symptoms that included: intrusive thoughts; problems sleeping and staying asleep, with traumatic nightmares; avoidance of conversations about military service; estrangement and detachment from others; hypervigilance; problems with memory and concentration; hyper-irritability; and exaggerated startle response.  He also reported seeing shadows moving in his peripheral vision, that the sound of helicopters would trigger his memories of war, and that he avoided crowds and positioned himself with his back to the wall in public places.  L.G. reported that the Veteran was cooperative and normally dressed.  His mood was dysthymic, his affect was restricted, and his judgment and insight were limited.  He presented no current suicidal or homicidal ideations. 

L.G. provided an additional evaluation in October 2009.  At that time, L.G. reported that the Veteran had severe PTSD.  He continued to experience poor sleep, with nightmares and night sweats.  He reported that he preferred to spend time at home alone and did not like to be around other people.  He claimed to be hypervigilant and more irritable than in his previous evaluation. 

The Veteran underwent a VA examination in June 2010.  The Veteran reported having difficulty with anxiety, depression, insomnia, flashbacks, and nightmares.  He stated that he generally only got three or four hours of sleep per night and that he would often get up in the middle of the night to check on the security of his house.  He experienced increasing problems with irritability and anger management and decreased energy and noted crying spells about once per week.  He reported panic attacks once or twice per week.  He did not report suicidal ideation.  

At the examination, the Veteran reported living with his wife.  He was able to take care of personal requirements such as hygiene, grooming, and feeding himself.  He stated that he did not socialize outside the home and rarely left the house unless it was necessary.  He reported that he would only go shopping late at night or early in the morning to avoid crowds, since he felt uncomfortable in public places that were noisy or crowded.  The Veteran stated that he had retired from his job as a mail clerk in December 2008, in part due to increasing anxiety, anger, irritability, and difficulty with decreased attention and concentration.  The examiner reported that the Veteran showed moderate to severe impairment in occupational reliability as well as in social, recreational, and familial adjustment. 

The Veteran began treatment for PTSD with Dr. E.W.H. in January 2012.  In his initial evaluation, the Veteran reported difficulty sleeping due to nightmares at least two or three times per week.  He claimed to have flashbacks often, when reminded of his experience during war, and panic attacks at least one or two times per week.  He reported that he had intrusive thoughts, startled easily, was hypervigilant and could not tolerate anyone being behind him.  He stated that he did not socialize and often kept to himself.  Dr. E.W.H. reported that the Veteran's recent memory was severely impaired and that anger, sadness, and fear came upon him without his understanding why 70 percent of the time.  The report stated that the Veteran had difficulty concentrating, making decisions, and processing emotions in context.  The Veteran claimed to hear his name called and footsteps inside of his house two to three times per week.  He felt that he angered easily, felt helpless and hopeless at times, and sometimes had crying spells.  Dr. E.W.H. opined that, because of PTSD, the Veteran was severely compromised in his ability to sustain social relationships and was unable to sustain a work relationship.  

In a follow-up evaluation with Dr. E.W.H. in April 2012, the Veteran reported that he was no longer experiencing regular nightmares but still experienced flashbacks due to reminders.  He had not experienced panic attacks in the previous month.  He was sleeping six hours per night, although he still experienced night sweats most nights.  He still did not socialize and felt most comfortable keeping to himself.  He denied suicidal ideations.  June and December 2012 evaluations identified similar symptoms with intermittent experiences of panic attacks.  

In a June 2013 evaluation with Dr. E.W.H., the Veteran continued to report broken sleep with nightmares and night sweats, but was not experiencing panic attacks, flashbacks, audio or visual hallucinations.  He continued to have anger, depression, and troubles with short-term memory.  Dr. E.W.H. noted that the Veteran made eye contact and had a cooperative attitude.  He was alert and oriented to person, place and time, but was distractible.  His mood was euthymic, with normal affect.  His thought process was linear and goal-directed and he had difficulty with problem solving but otherwise had good judgment and insight.  He reported no suicidal or homicidal ideation.  A December 2013 evaluation showed the same symptoms, with improved insight and judgment. 

Dr. E.W.H. evaluated the Veteran again in June and December 2014.  In those assessments, the Veteran continued to report broken sleep with nightmares.  He reported no panic attacks, flashbacks, or audiovisual hallucinations.  He was alert and oriented to person, place, and time, and his thought process was linear and goal-directed, although he was easily distracted.  He showed good judgment and insight.  He stated that he was depressed and irritable and he demonstrated a depressed mood with labile affect.  He continued to report no socialization.  

The Veteran underwent a new VA examination in March 2015.  At that time, the examiner noted that the Veteran lived with his wife of 42 years and described the relationship as good, although he got irritable with her sometimes.  He would go fishing twice per week with a close friend.  He reported increased arousal in social settings with large crowds, but did well in smaller venues.  He claimed to have little interest in socializing and that he preferred to stay at home.  He was capable of performing the routine functions of daily life.  He denied inpatient treatment, but noted outpatient treatment consisting of medication management with some symptom improvement.  The examiner reported that the Veteran's symptoms included depressed mood, anxiety, suspiciousness, chronic sleep impairment, disturbances of motivation and mood, and difficulty in establishing and maintaining effective work and social relationships.  The examiner concluded that the Veteran's impairment was best described as occupational and social impairment with reduced reliability and productivity. 

The Veteran underwent an additional VA examination in February 2017.  He reported that he continued to have nightmares, some of which were associated with military stressors.  He also described efforts to avoid thinking about his Vietnam service as well as sleep disturbance due to waking from disturbing dreams.  The examiner reported no evidence of negative alterations in cognitions and mood associated with traumatic events.  The Veteran reported that he did not like being in crowds, however the examiner stated that this discomfort did not appear to be associated with traumatic stressors from military service.  Notably, the Veteran denied feeling fearful or hypervigilant in crowds, only that he just felt uncomfortable.  Initially, the Veteran reported that he thought about Vietnam two or three times per week without any identifiable trigger, but later said that he did not think about Vietnam very often during the day.  He indicated that he may think about Vietnam when he hears about violent events in the news, but did not describe or report intense or prolonged psychological distress or marked physiological reactions in response to those memories.  

Regarding social functioning, the examiner noted that the Veteran had been married to his wife for over 40 years and described a stable relationship with only occasional disagreements.  The Veteran stated that there were some bad or fair days, but denied serious conflicts and expressed affection for his wife.  He also described the maintenance of numerous meaningful personal relationships, including with his wife, his parents prior to their passing, his children, and his grandchildren.  He described a hobby of fishing and said that he and his wife visit her mother regularly.  The examiner reported that there was no evidence of problems with routine behavior, self-care, or conversation. 

At the time of this examination, the Veteran did not describe or report a history of occupational impairment due to mental health symptoms.  The examiner noted previous examinations and medical reports in which the Veteran stated that he retired in part due to mental health symptoms.  The examiner contrasted those previous reports with the Veteran's VA application for increased compensation based on unemployability, in which he stated that service-connected prostate cancer prevented him from securing or following any substantially gainful employment, and noted that the Veteran had shown a stable work history prior to 2008.  

Upon examination, the Veteran described his mood as "fair" over the prior two weeks, and that he sometimes felt sad for unknown reasons, lasting an hour or so.  He denied feeling angry often or having verbal or physical outbursts.  He stated that it did not take a lot to set him off, but he could control his anger.  He denied thoughts of wanting to harm himself or others.  He reported that his energy level was "not the best."  The examiner observed no problems with psychomotor agitation.  The Veteran denied feeling anxious, except when in crowds.  He claimed to avoid watching programs with shooting and killing because they reminded him of his military experience.  He also endorsed memory loss and said he would forget where he put things down.  

The examiner reported that the Veteran was polite and cooperative during testing, with appropriate eye contact.  His report of symptoms was vague at times and symptom validity testing indicated some symptom exaggeration or embellishment but that, overall, the Veteran was a fair informant.  His hygiene was good and he was dressed casually.  He made no unusual movements or gestures and his speech was within normal limits in articulation, rate, tone, volume, and production.  He was alert, attentive, and oriented to person, place, time, and situation.  His attention and concentration were intact, as evidence by his ability to respond to interview questions for approximately 45 minutes, to spell the word "world" forward and backward, and to calculate serial 3s with only one error.  His immediate, short-term, and long-term memory appeared intact upon testing.  He demonstrated an ability to engage in abstract thinking and was able to interpret a common proverb.  His thought process was logical and organized and there was no evidence of hallucinations, delusions, or paranoia.  

The examiner noted that since the Veteran began receiving primary care services from VA in November 2012, primary care appointments had noted "stable" PTSD symptoms and concluded that the Veteran's impairment due to PTSD was best summarized as "occupational and social impairment due to mild or transient symptoms which decrease work efficiency and ability to perform occupational tasks only during periods of significant stress, or; symptoms controlled by medication." 

Analysis

As was previously noted, to be rated as 70 percent disabled under the Rating Formula, the evidence must show occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech that is intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); inability to establish and maintain effective relationships.

Here, the evidence does not demonstrate deficiencies equivalent to a rating of 70 percent.  Although he Veteran has expressed difficulty in establishing and maintaining effective relationships and a preference for solitude, he has been shown to maintain close relations with immediate and extended family and at least one close friend.  The March 2015 VA examination noted that the Veteran had maintained a good relationship with his wife for 42 years and that he went fishing twice per week with a close friend.  The report from the February 2017 VA examination reiterated that the Veteran described a stable relationships with his wife.  It also noted that the Veteran had been close with his parents, prior to their passing, and that he maintained regular relationships with his children, grandchildren, and mother-in-law.  

The Veteran has consistently shown good judgment and logical speech.  Although his August 2009 evaluation with L.G. and June 2010 VA examination revealed "limited" and "superficial" insight and judgment, evaluations with Dr. E.W.H. from June 2013 through December 2014 all demonstrate linear and goal-directed thought processes.  During these latter evaluations, Dr. E.W.H. reported that the Veteran was aware of problems, understood facts, and drew conclusions, and in most cases was able to solve problems.  At the February 2017 VA examination, the examiner reported that the Veteran demonstrated an ability to engage in abstract thinking and his thought process was logical and organized.  To the extent that the Veteran has shown impaired judgment, it appears to have been temporary.  Furthermore, the symptom of impaired judgment is contemplated in the Rating Formula under a rating of 50 percent. 

He has not expressed suicidal or homicidal ideation throughout the claim period.  He did not endorse these feelings in August and October 2009 evaluations with L.G. and specifically denied them at all VA examinations and in an April 2012 evaluation with Dr. E.W.H. 

He has experienced periods of regular panic attacks and depression, but they have not been so frequent as to affect his ability to function independently, appropriately or effectively.  He reported panic attacks at the June 2010 VA examination and in a January 2012 evaluation with Dr. E.W.H., but they were not continuous, occurring once or twice per week.  In April 2012, June 2013, June 2014, and December 2014 evaluations, he reported that he was not experiencing panic attacks.  

He has never demonstrated symptoms like impaired impulse control, spatial disorientation, or obsessive rituals.  In all of his medical visits, his personal appearance and hygiene have not been deficient.  

The Board has considered the statements of the Veteran and his private medical providers, indicating that the Veteran has suffered from severe PTSD.  Although the Veteran may have experienced symptoms of varying severity throughout the claim period, at no point has the evidence shown that the frequency, severity, and duration of those symptoms meet the criteria for a rating of 70 percent or higher.  Private treatment and VA examinations both show similar patterns of symptomatology, with the Veteran generally experiencing more severe symptoms from approximately 2009 to January 2012, followed by symptoms of lesser severity beginning in April 2012.  However, as noted above, even when the Veteran's symptoms have been of greater severity, they have not reflected a rating in excess of 50 percent.  As the preponderance of the evidence is against this finding, the "benefit of the doubt" rule is not applicable and the Board must deny the claim.  See 38. U.S.C. §5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 


ORDER

Entitlement to an initial rating in excess of 50 percent for PTSD is denied. 




____________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


